DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 09/09/2022.  Claims 1-20 remain pending in the application. Claims 1, 9, and 13 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objection; therefore, the previous objection is withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 1, 9, and 13 are objected to because of the following informalities:  
in Claim 1, lines 20-21 and 26-27; and Claim 13, lines 20-21 and 26-27, "monitoring the biometric data of at least one individual during the user session" appears to be "monitoring the biometric data of the at least one individual during the user session";
in Claim 1, line 34; Claim 9, line 29; and Claim 13, line 34, "during the session" appears to be "during the user session ".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects some of previous rejections; therefore, some of previous rejections are withdrawn.  The remaining rejections are shown below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "initiate a user session based on authenticating a mobile device and pairing the mobile device with the smart table" in lines 10-11 and the limitation "A smart table system comprising ...  a plurality of smart headsets ... " in lines 1-9, which rendering these claims indefinite because according to specification .
Claims 2-8 and 10-12 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al (US 10,332,200 B1, issued on 06/25/2019), hereinafter Fournier in view of Balram et al. (US 2015/0059002 A1, pub. on 02/26/2015), hereinafter Balram, Patil et al. (US 2012/0204117 A1, published on 08/09/2012), hereinafter Patil, and GUJRAL et al. (US 2019/0328339 A1, filed on 06/29/2018), hereinafter GUJRAL.

Independent Claim 1
Fournier discloses a smart table system (Fournier, Col. 3, lines 25-26: the dual-use display screen may be oriented horizontally on a table; FIG. 1; Col.4, lines 28-36: the client computer 104 includes the dual-use display screen 106 that is a flat screen horizontally mounted on a table in the banker's office or meeting room of the bank or the financial institution; Col. 7, lines 24-25: the customer may have a display screen on a kitchen counter) comprising:
an interactive surface of a smart table comprising: a touchscreen (Fournier, Col. 3, line 39: the display screen is typically a touch screen); and a plurality of interactive surface sensor devices (Fournier, FIGS. 1 and 8; Col. 10, lines 24-27: the client computer 104 includes an input/output controller 806 for receiving and processing including a touch user interface display screen, or another type of input device; for example, Col. 3, lines 41-43: each side of the display screen may include a virtual keyboard and a virtual signature block; Col. 6; lines 49-54: voice recognition capability, biometric capability such as finger print, voice print, facial recognition, retinal scan capability); 
a plurality of smart headsets (Fournier, 102 in FIG. 1; Col. 4, lines 3-8: the AR device 102 is an electronic device with augmented reality capabilities, which is typically implemented via a headset) comprising: a transparent display (Fournier, 506 in FIG. 5; Col. 6, lines 36-39 and 60-63: the AR headset includes an optical display which is usually a see-through display for augmented reality system, see also Page 2, Reference Cited for Olwal; Col. 4, lines 22-27: the user may view AR images in the glass portion of the headset, similar to eyeglasses; Col. 9, lines 8-9: the customer views the document on the customer side of the display screen using the AR device; i.e., the optical display of the AR device is the glass portion of eyeglasses, which is transparent so that the document displayed on the customer side of the display screen can be viewed); a plurality of smart headset sensor devices (Fournier, 502/504 in FIG. 5; Col. 6, lines 36-39 and 49-54: the AR headset includes a wearable computer 502 and a camera 504, wherein the wearable computer 502 also includes voice recognition capability, biometric capability such as finger print, voice print, facial recognition, and retinal scan capability), each of the smart headsets configured to be respectively worn by an individual (Fournier, Col. 4, lines 22-24: one type of AR headset is a smart glass type of headset, similar to eyeglasses, which may be worn by a user); 
a processing circuit (Fournier, 802 in FIG. 8: CPU) configured to: initiate a user session based on authenticating a  smart headset and pairing the  smart headset with the smart table (Fournier; FIG. 2; Col. 7, lines 24-36: the customer may have a display screen on a kitchen counter (i.e., a smart table), wherein the display screen on the kitchen counter may connect/pair wirelessly with an AR device (i.e., smart headset) that the customer may be wearing, and the customer may be able to establish/initiate the banking services/sessions with an AR device; when the session is established , a version of a dual-use screen may be created; if the banker is in a room with the dual-use display screen 106 , the banker may continue to use section 206 of the dual-use display screen 106; the customer uses the display screen at home, on the kitchen counter or at some other location) (Fournier, Col. 6, lines 49-55: the wearable computer also includes biometric capability such as facial recognition, retinal scan capability, finger print and voice print capability, and the biometric capability permits biometric authentication of the user);
generate, in response to initiating the user session, graphical user interfaces for each of the  display sections; provide the graphical user interfaces to each of the  display sections (Fournier; FIG. 2; Col. 7, lines 29-48: when the session is established/initiated , a version of a dual-use screen may be created; if the banker is in a room with the dual-use display screen 106, the banker may continue to use section 206 of the dual-use display screen 106; the customer uses the display screen at home, on the kitchen counter or at some other location; e.g., a document for a loan or a mortgage, may be displayed simultaneously on section 206 of the dual-use display screen 106 and on the customer display screen at home) (Fournier, FIG. 2; Col. 4, lines 49-63: when a customer first enters the banker's office, the banker's side 206 of the dual-use display screen 106 is blank and the customer's side 208 of the dual-use display 106 displays advertisement 210; FIG. 3; Col. 4, line 64 – Col. 5, line 15: when the banker 202 presents a document to the customer 204, the portion 302 of the document that the banker 202 views and the portion of 304 of the document that the customer 204 views are identical, wherein the text of the portion 302 is oriented 180 degrees from the text of the portion 304; FIG. 4; Col. 5, line 56 – Col. 6, line 15: during a session between the banker 202 and the customer 204, the sample text A shown as a portion 402 of a document/form displayed in section 206 of the dual-use display screen 106, which is actually rotated 180 degrees and oriented towards the banker 202, and the sample text B shown as a portion 404 of the document/form displayed in section 208 of the dual-use display screen 106 for the customer 204 to fill out); 
receive sensor device data associated with at least one of biological data, behavioral data, or a user input from at least one of the plurality of interactive surface sensor devices or the plurality of smart headset sensor devices (Fournier, Col. 3, lines 39-52: the banker and customer may scroll a document on the display screen by moving the document up or down with their fingers; the banker or the customer needs to enter alphanumeric data on the document using virtual keyboard; the signature block permits the banker or the customer to sign the document via a writing device such as a stylus; FIG. 3; 604 and 606 in FIG. 6; Col. 5, lines 16-25; Col. 8; lines 4-17: the portions 302, 304 of the document are displayed independently of each other; the banker 202 may scroll the document in section 206 while the portion 304 304 of the document remains displayed to the customer 204; similarly, the customer may scroll the document in section 208 while the portion 304 of the document or some other portion of the document remains displayed to the banker 202) (Fournier, 608 in FIG. 6; Col. 8, lines 18-20: the banker slides the document from the one at a banker side of the display screen to the customer side of the display screen);
monitor,  (Fournier, 502/504 in FIG. 5; Col. 6, lines 36-39 and 52-55: the AR headset includes a wearable computer 502 which also includes biometric capability such as finger print, voice print, facial recognition, and retinal scan capability to permit biometric authentication of the user);
update, in response to receiving the sensor device data and monitoring the biometric data of at least one individual  display section of the  display sections based on the sensor device data, wherein the first graphical user interface is unique to the first  display section and is  view by a first individual, and wherein the updated first graphical user interface comprises a first alert or request displayed on the  display section (Fournier, FIGS. 3-4; 602 and 608 in FIG. 6; Col. 5, lines 26-55; Col. 8, lines 4-12 and 21-32: when a document is opened in section 206 the document is automatically opened in section 208 and the portions 302 and 304 of the document being displayed in section 206 and section 208 are identical, or the document is only opened in section 206; as the banker 202 scrolls the document on the banker side of the display screen, the document is scrolled in section 206 until portion 302 displays a signature block for the customer 204, and  the document on the customer side of the display in section 208 is not scrolled; when the banker 202 pushes the document towards section 208 to request signature from the customer 204, the document may still remain displayed or no longer displayed in section 206; i.e., the portion 302 displayed in section 206 is updated in response to receiving scrolling or push input and is unique to section 206 viewed by the banker 202; it is also well-known in the art that the bank document retrieved for signature is based on biometric authentication data of the user); and 
update, in response to receiving the sensor device data and monitoring the biometric data of at least one individual  display section of the  display sections based on the sensor device data, and wherein the second graphical user interface is unique to the second  display section and is  view by a second individual different than the first individual, and wherein the updated second graphical user interface comprises a second alert or request displayed on the  display section (Fournier, FIGS. 3-4; 604 and 608 in FIG. 6; Col. 5, lines 26-55; Col. 8, lines 13-32: when a document is opened in section 206 the document is automatically opened in section 208 and the portions 302 and 304 of the document being displayed in section 206 and section 208 are identical, or the document is only opened in section 206; when the banker 202 pushes/slides the document towards section 208, the portion of the document that is displayed on the banker side of the display screen in section 206 is now displayed on the customer side of the display screen in section 208; as the customer 204 scrolls the document on the customer side of the display screen in section 208, the document in section 208 moving the signature block up or down, without having any effect on the display of the document in section 206; i.e., the portion 304 displayed in section 208 is updated in response to receiving scrolling or push input and is unique to section 208 viewed by the customer 204; Col. 9, lines 8-30: the customer views the document on the customer side of display screen; a virtual keyboard is displayed on the customer side of the display screen for the customer to enter information requested on the mortgage form; a signature box is displayed on the customer side of the display screen for the customer to enter or write a signature into the signature box with his/her fingers or a stylus; when the customer writes or enters the signature, the signature is displayed on the signature box of the dual-use display screen 106; it is also well-known in the art that the bank document retrieved for signature is based on biometric authentication data of the user); 
wherein the updating the first graphical user interface and the second graphical user interface occurs simultaneously during the session (Fournier, Col. 5, lines 26-55: when a document is opened in section 206 (i.e., banker side of the display screen), the document is only opened in section 206; the banker 202 may slide or pass the document to section 208 (i.e., customer side of the display screen) using the fingers of the banker 202 on the display screen 106 by pushing the document image towards section 208 until the document is displayed in section 208; when the banker 202 pushes the document towards section 208, the document may no longer displayed in section 206; i.e., both banker side of the display screen and customer side of the display screen are updated simultaneously), and 
wherein the first graphical user interface and the second graphical user interface share a graphical interface object (Fournier, 302 and 304 in FIG. 3; Col. 4, line 64 – Col. 5, line 9: the portion 302 of the document that the banker 202 views and the portion 304 of the document that the customer 204 views are identical), and wherein the updating of the first graphical user interface and the second graphical user interface comprises updating the first alert or request on the first graphical user interface and updating the second alert or request on the second graphical user interface (Fournier, FIGS. 3-4; 602, 604, 606, and 608 in FIG. 6; Col. 5, lines 26-55; Col. 8, lines 4-32: when a document is opened in section 206 the document is automatically opened in section 208 and the portions 302 and 304 of the document being displayed in section 206 and section 208 are identical, or the document is only opened in section 206; as the banker 202 scrolls the document on the banker side of the display screen, the document is scrolled in section 206 until portion 302 displays a signature block for the customer 204, and  the document on the customer side of the display in section 208 is not scrolled; when the banker 202 pushes/slides the document towards section 208 to request signature from the customer 204, the document may still remain displayed or no longer displayed in section 206, and at the same time, the portion of the document that is displayed on the banker side of the display screen in section 206 is now displayed on the customer side of the display screen in section 208; as the customer 204 scrolls the document on the customer side of the display screen in section 208, the document in section 208 moving the signature block up or down, without having any effect on the display of the document in section 206; Col. 9, lines 8-30: the customer views the document on the customer side of display screen; a virtual keyboard is displayed on the customer side of the display screen for the customer to enter information requested on the mortgage form; a signature box is displayed on the customer side of the display screen for the customer to enter or write a signature into the signature box with his/her fingers or a stylus; when the customer writes or enters the signature, the signature is displayed on the signature box of the dual-use display screen 106; i.e., a signature/form request with a virtual keyboard is displayed/updated in customer view section 208 (where the virtual keyboard is not in banker view section 206) in response to push/slide input of the banker; and signature/form entries are displayed simultaneously in both customer view section 208 and bank view section 206 when the customer writes or enters the signature/form entries, which indicating signature/form entries (for non-personal data entries) are shared in both customer view section 208 and bank view section 206).
Fournier further discloses when the customer enters personal information using the virtual key-board on the dual-use display screen, the information entered may be displayed on a display screen of the AR device but not on a display screen of the virtual keyboard on the dual-use display screen; i.e., different information/GUI may be generated and displayed to different customers who worn different headsets as well as on the dual-use display screen (Fournier, 704-710 in FIG. 7; Col. 3, lines 53-64; Col. 6, line 64 – Col. 7, line 17; Col. 9, lines 8-25).
Fournier fails to explicitly disclose wherein (1) initiate a user session based on authenticating a mobile device and pairing the mobile device with the smart table; (2) generate graphical user interfaces for each of the smart headsets; provide the graphical user interfaces to each of the smart headsets; update a first graphical user interface for a first smart headset of the smart headsets, wherein the first graphical user interface is unique to the first smart headset and is worn by a first individual, and wherein the updated first graphical user interface comprises a first alert or request displayed on the transparent display of the first smart headset; and update a second graphical user interface for a second smart headset of the smart headsets, and wherein the second graphical user interface is unique to the second smart headset and is worn by a second individual different than the first individual, and wherein the updated second graphical user interface comprises a second alert or request displayed on the transparent display of the second smart headset; and (3) monitor, during the user session, biometric data of at least one individual; update, in response to monitoring the biometric data of at least one individual during the user session, a first/second graphical user interface.
Balram teaches a system and a method relating to presenting information for interaction among users (Balram, ABSTACT), wherein generate graphical user interfaces for each of the smart headsets; provide the graphical user interfaces to each of the smart headsets (Balram, FIG. 2; ¶ [0042]: the wearable human interface module 102 may take the form of eyeglasses and headsets) (Balram, FIGS. 1A-C and 10, ¶¶ [0085]-[0090]: the teller wears a first human interface module 102a before interaction with the customer wearing a second human interface module 102b; the second human interface module 102b captures and processes captured information or customer information; after the customer has been identified and authenticated, continue with two different processes in parallel: (1) any variety of information that may be of interest to the customer is sent to the second human interface module 102b, and the customer may use the second human interface module 102b to perform various computing functions and any number of conventional banking transactions available through an automated teller machine, wherein the information is present privately to each user so it is not viewable other customers; (2) customer information including the customer ID and the requested/task are sent to the back end server 108 for performing teller-customer matching, and an available teller is assigned 1016 to service the customer; the customer data is then retrieved and sent to the first human interface module 102a of the teller and presented for use by the teller);
update a first graphical user interface for a first smart headset of the smart headsets, wherein the first graphical user interface is unique to the first smart headset and is worn by a first individual, and wherein the updated first graphical user interface comprises a first alert or request displayed on the transparent display of the first smart headset; and update a second graphical user interface for a second smart headset of the smart headsets, and wherein the second graphical user interface is unique to the second smart headset and is worn by a second individual different than the first individual, and wherein the updated second graphical user interface comprises a second alert or request displayed on the transparent display of the second smart headset; (Balram, FIGS. 1A-C, 11 and 13A-B; ¶¶ [0092]-[0093] and [0101]-[0102]: both the teller and the customer can use their respective human interface module 102a, 102b to input commands 1114 or information, or select information for display; the information provided to the respective human interface modules 102a, 102b may be the same or different based upon the user; each user can interact 1118 with their respective human interface module 102a, 102b to manipulate the charts, see changes, input changes, etc.; the human interface module 102a, 102b could also display "shared screens", where one part is the common display that both parties see, and another one is a "private" part; as illustrated  in FIG. 13B, the second data set 1304 is only projected on the first substrate 202 and therefore is only visible by the teller 1300, and not the customer 1310 or the other customers 1202, 1204 and 1210; any type of information (e.g., notification)  may be presented on the teller and/or the customer) (Balram, ¶ [0045]: the human interface module 102 is in general a wearable device that permits a scene adapted overlay of virtual information on the real world objects, wherein this overlay may be achieved with the image delivery and display mechanism 302 projecting information onto a transparent substrate so that the projected information can be viewed on the substrate while the real world may be seen through the transparent substrate) (Balram, FIGS. 1A-B and15; Claims 3-4; ¶ [0107]: determine whether the new process is being performed within a first threshold of tolerance of an acceptable level; if not, a first notification is generated by the system 100 and sent 1508 to the first human interface module 102a; determine whether the new process is being performed outside of a second threshold of tolerance of an acceptable level; if the new process is being performed outside the second threshold of tolerance, a second notification can be sent to the second human interface module 102b of the supervisor and presented to the supervisor so that the supervisor can intervene and correct the execution of the new process by the teller) (Balram, FIGS. 1A-B; Claims 14-15; ¶¶ [0032] and [0042]: the notification is sent to the first human interface module and the second interface module when an item is detected as not authentic; i.e., simultaneously display notification to both interface modules; e.g., wearable computing device in the form of eyeglasses).
Fournier and Balram are analogous art because they are from the same field of endeavor, a system and a method relating to presenting information for interaction among users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Balram to Fournier.  Motivation for doing so would provide privacy .
Fournier in view of Balram further discloses that the human interface module 102a is coupled for communication with a corresponding computing and communication module 104a by signal line 120a; the human interface module 102 and the computing and communication module 104 are preferably portable and used together by a single user (Balram, FIG. 1A; ¶ [0031]).
Fournier in view of Balram fails to explicitly disclose wherein (1) initiate a user session based on authenticating a mobile device and pairing the mobile device with the smart table; and (2) monitor, during the user session, biometric data of at least one individual; update, in response to monitoring the biometric data of at least one individual during the user session, a first/second graphical user interface.
Patil teaches a system and a method for using multi-user tabletops, wherein initiate a user session based on authenticating a mobile device and pairing the mobile device with the smart table (Patil, ¶¶ [0026] and [0029]: receives a session request from a first user of the plurality of users interacting with the multi-user session, wherein the user request comprises a gesture or action recognized by the system as a request for starting a private user specific session; the gesture may act as both a request to start the session and may further act as login information for identification and/or authentication of the user; ¶¶ [0039], [0054], and [0068]: when a user enters inputs via a touch pad, touch screen, mouse and/or keyboard having source recognition capability, e.g., fingerprint recognition; the device may communicate with the smart table and automatically pair with the correct section of the screen belonging to the identified input source/user; similarly through source recognition, inputs received from a user monitored through a wireless video camera can be paired with the appropriate user session via face recognition; e.g., a touch pad, touch screen, mouse and/or keyboard can talk to the smart table and automatically pair with the correct user and/or user specific session; ¶¶ [0019], [0065], and [0072]-[0073]: one or more peripheral devices coupled to the smart table through wired or wireless means, wherein these peripherals may comprise for example a fingerprint mouse or touchpad, a video conferencing camera, etc., that are capable to pair with the correct user specific session within the large screen).
Fournie and Patil are analogous art because they are from the same field of endeavor, a system and a method for using multi-user tabletops.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Patil to Fournie.  Motivation for doing so would facilitate communication and collaboration (Patil, ¶ [0016]).
Fournier in view of Balram and Patil fails to explicitly disclose monitor, during the user session, biometric data of at least one individual; update, in response to monitoring the biometric data of at least one individual during the user session, a first/second graphical user interface.
GUJRAL teaches a system and a method relating to communication session between two parties (GUJRAL, ABSTRACT), wherein monitor, during the user session, biometric data of at least one individual; update, in response to monitoring the biometric data of at least one individual during the user session, a first/second graphical user interface (GUJRAL, FIGS. 1-3 and 4A-C; ¶¶ [0055]-[0063]: ability of a user's device to send a notification 218 to other users participating in a communication session 104 by analyzing a user's image to determine an emotion and identify an indication of a change in emotion from facial expressions using pattern recognition or other suitable technology; a first user may utilize a client computing device 106(1) to communicate with a second user of another client computing device 106(2); image data 199 from a client computing device 106(1-N) captured in 301(a) shows the user in a communication session 104 displaying a facial expression which is happy in nature; during the course of the communication session 104, there was a change in the user's physical condition such that the user's facial expression changed to a sad expression as depicted in 301(b), the emotion detection module 198 can detect the emotion in image data 199 from the user, and in response match it to an emotion in the biometric data table 217 and then send a notification 218 to the other users; i.e., monitoring biometric data of any users during the communication session, update first/second user interface with alert whenever detecting dramatically changes in emotion and/or biometric data (e.g., pulse rate, body temperature, etc.) of any users participated in the communication session).
Fournier in view of Balram and Patil, and GUJRAL are analogous art because they are from the same field of endeavor, a system and a method relating to communication session between two parties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of GUJRAL to Fournier in view of Balram and Patil.  Motivation for doing so would allow a remote user to render assistance to a user in distress, even when the user is unable to communicate in one or more conditions (GUJRAL, ABSTRACT; ¶ [0063]).

Claims 2 and 14
Fournier in view of Balram, Patil, and GUJRAL discloses all the elements as stated in Claims 1 and 13 respectively and further discloses wherein each of the first graphical user interface and the second graphical user interface is configured to display content that is unique to each of the smart headsets and is based on at least on one of a user preference or the sensor data (Balram, FIGS. 1A-C and 3; ¶¶ [0080]-[0082], [0085]-[0086] and [0089]; the eye tracking camera 310 of the second human interface module 102b captures an image of the customer's face for facial recognition or an image of the customer's iris for iris recognition for verifying the identity and authenticating the customer; the camera 308 of the second human interface module 102b may capture an image of the item in the customers hand (e.g., cash, check, debit card, etc.) for use in determining the purpose of the customer's visit and identifying what the customer likely needs; an analysis of the customer and information is performed, wherein the analysis can identify the customer, important information about the customer, preferences about the customer, the request/task the customer is there to perform, opportunities for selling additional services or products to the customer or any other information that will allow the teller to provide an enhanced experience; the service recommendation engine can generate a recommendation for product or service based upon the detected state of the customer; the variety of information that may be of interest to the customer is then sent to the second human interface module 102b and displayed for the customer, and the customer data is then sent to the first human interface module 102a of the teller and presented for use by the teller).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Balram to Fournier.  Motivation for doing so would provide privacy .

Claims 3 and 15
Fournier in view of Balram, Patil, and GUJRAL discloses all the elements as stated in Claims 2 and 14 respectively and further discloses wherein the user preference comprises size and color parameters of a user, and wherein the processing circuit is configured to adjust the content displayed on each of the first graphical user interface and the second graphical user interface (Balram, FIG. 3; ¶ [0045]: the human interface module 102 is a wearable device that permits a scene adapted overlay of virtual information (e.g., information related to the customer) on the real world objects; given the entire scene information, the image delivery and display mechanism 302 selects specific means of rendering, e.g. high luminance contrast, or color contrast, font style/size and type, etc., so the projected information is visible against a background of the real world; FIGS. 12A-B; ¶¶ [0096]-[0097]: the call out 1208 above the head of the identified customer 1206 could take any number of other forms with different shapes, colors, sizes, and positions; the directional indicator 1212 could have a variety of other formats, positions, and colors other than that shown in FIG. 12B; it is also well known in the art that color, size parameters of user interfaces can be adjusted in setting preference/option by users1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Balram to Fournier.  Motivation for doing so would provide .

Claims 4 and 16
Fournier in view of Balram, Patil, and GUJRAL discloses all the elements as stated in Claims 1 and 13 respectively and further discloses wherein the processing circuit is configured to continuously update each of the first graphical user interface and the second graphical user interface in real-time, the first graphical user interface and the second graphical user interface comprising a combination of a set of views comprising content based on the sensor (device) data, wherein each of the set of views comprises a subset of views (Balram, FIGS. 1A-C; ¶ [0032]; the human interface module 102 includes the ability to capture images, sound and various other information using different sensors, e.g., processes images and recognizes gestures as one method for manipulating data; the human interface module 102 may capture real world scenes and deliver them to the computing and communication module 104 in real time which processes the images to generate 3D depth map of the scene and/or perform object recognition; ¶ [0036]: the position system 110 may be a series of sensors, a grid or array of sensors, or beacons for detecting the location and orientation of the human interface module 102 and/or the computing and communication module 104; FIGS. 12A-B; ¶¶ [0096]-[0097]: according to position information detected by the position system 110, a call out 1208 above the head of the identified customer 1206 are projected onto the substrate 202 to indicate which customer the teller wearing the human interface module 102 should approach and with which begin to interact; or the directional indicator 1212 is provided to travel to meet the customer 1210 with which the teller wearing the human interface module 102 needs to service; ¶ [0078]: provide pertinent options and guidance to the teller in real-time while they are interfacing with the customer; ¶ [0092]: each user can interact 1118 with their respective human interface module 102a, 102b to manipulate the charts, see changes, input changes, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Balram to Fournier.  Motivation for doing so would provide .

Claims 5 and 17
Fournier in view of Balram, Patil, and GUJRAL discloses all the elements as stated in Claims 4 and 16 respectively and further discloses wherein the set of views comprise a table view (Fournier, FIG.4; Col. 9, lines 8-9; Col. 4, lines 33-40; the customer views the document on the customer side 208 of the dual-use display screen 106 mounted on a table using the AR device) and a plurality of smart headset views, and the subset of views comprises a customer view, a provider view, and a manager view, and wherein each of the subset of views comprises different content unique to the individual  (Balram, ¶ [0032]: the image delivery and display mechanism 302 included in the human interface module 102 seamlessly overlays a digital visualization (such as graphics, texts, images, and videos) over the real world, e.g., placing a virtual 3D chart on a physical table top; ¶ [0093]: the human interface module 102a, 102b could also display "shared screens", where one part is the common display that both parties see, and another one is a "private" part; Balram, 1214 in FIG. 12C; 1218 in FIG. 12D; ¶¶ [0098]-[0099]: an area/view is provided to display the location of the customer 1206 and an image 1218 of the customer 1206; FIGS. 13A-B; ¶¶ [0102]-[0103]: each of the human interface modules 102a, 102b is able to display a first set of data area/view 1302a, 1302b upon their respective substrates 202a, 202b as illustrated  in FIG. 13A; the second data set area/view 1304 is only projected on the first substrate 202 and therefore is only visible by the teller 1300, and not the customer 1310 or the other customers 1202, 1204 and 1210 as illustrated  in FIG. 13B; ¶¶ [0108]: in addition to different information/views can be sent to different individuals such as a teller vs a banker, different information can be sent to different individuals such as a teller versus a supervisor, a bank employee versus an auditor or regulator, a manager versus an executive, an employee versus a compliance officer, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Balram to Fournier.  Motivation for doing so would provide .

Claims 6 and 18
Fournier in view of Balram, Patil, and GUJRAL all the elements as stated in Claims 1 and 13 respectively and further discloses wherein the processing circuit is further configured to: receive, from a microphone, sound input from a customer (Fournier, FIG. 5; Col. 6, lines 36-55: the wearable computer 502 included in the AR headset 102 permitting the user to direct the wearable computer via voice commands) (Balram, ¶ [0051]: the audio device may be a microphone which can be used to capture signals that can be used for input commands or data), wherein the customer is the first individual; and update the first graphical user interface of the first smart headset of the smart headsets based on the sound input, wherein the first graphical user interface update comprises updating first content of the first graphical user interface (Fournier, Col. 7, lines 4-9: the customer enters personal or other information, which is only displayed on the optical display of the AR device and is not displayed on the virtual keyboard in section 208) (Balram, ¶¶ [0085]-[0086]: the other input devices of the second human interface module 102b worn by the customer may collect other information such as voice commands or information, user gestures, or selection of menus that are captured and processed so that the customer can perform any number of conventional banking transactions or various other computing functions); update the second graphical user interface of the second smart headset of the smart headsets based on the sound input, wherein the second graphical user interface update comprises updating second content of the second graphical user interface different from the first content (Balram, ¶ [0083]: the teller can input requests via gestures, eye movement, voice commands, or other input mechanisms provided by the human interface module 102 for requesting a transaction or an activity for the customer, requesting additional information, updating records, etc.) (Balram, FIGS. 13A-B; ¶¶ [0102]-[0103]: each of the human interface modules 102a, 102b is able to display a first set of data area/view 1302a, 1302b upon their respective substrates 202a, 202b as illustrated in FIG. 13A; the second data set area/view 1304 is only projected on the first substrate 202 and therefore is only visible by the teller 1300, and not the customer 1310 or the other customers 1202, 1204 and 1210 as illustrated  in FIG. 13B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Balram to Fournier.  Motivation for doing so would provide privacy .

Claims 7 and 19
Fournier in view of Balram, Patil, and GUJRAL discloses all the elements as stated in Claims 1 and 13 respectively and further discloses wherein the mobile device is associated with a customer, wherein the customer is the first individual (Fournier, FIG. 1; Col. 3, lines 53-64; Col. 4, lines 3-10 and 22-27; : the AR device 102 may permit the customer to enter personal information with more privacy than if an AR device 102 was not used, wherein one type of AR device 102 is a smart glass type of headset worn by a user) (Balram, FIG. 1A; ¶ [0031]: the human interface module 102a is coupled for communication with a corresponding computing and communication module 104a by signal line 120a; the human interface module 102 and the computing and communication module 104 are preferably portable and used together by a single user), the mobile device configured to communicate over a network with a network circuit of the smart (table) system (Fournier, FIG. 1; Col.4, lines 11-21 and 28-46; the wearable computer may include a wireless telecommunication capability, permitting a wireless connection from the wearable computer to a server computer; the client computer 104 includes the dual-use display screen 106 that is a flat screen horizontally mounted on a table in the banker's office or meeting room of the bank or the financial institution, where a wired or wireless connection is made between the client computer 104 and the server computer 108; 804/820 in FIG. 8; Col. 10, lines 15-24: the client computer may connect to the network 820 through a network interface unit 804) (Balram, FIGS. 1A-C; ¶ [0031]: signal line 120a may be a wired or wireless communication mechanism between a respective human interface module 102a and a computing and communication module 104a) and (configured) to provide authentication information of the customer to the network circuit, wherein the authentication information is at least one of a customer password, biometric data, or geometric information (Fournier, 502/504 in FIG. 5; Col. 6, lines 36-39 and 52-55: the AR headset includes a wearable computer 502 which also includes biometric capability such as finger print, voice print, facial recognition, and retinal scan capability to permit biometric authentication of the user) (Balram, ¶¶ [0048], [0051], and [0078] : recognize customers and authenticate customers by performing facial recognition, face/skin tone recognition, voice recognition, iris identification).

Claims 8 and 20
Fournier in view of Balram, Patil, and GUJRAL discloses all the elements as stated in Claims 1 and 13 respectively and further discloses wherein the biological data, the behavioral data, or the user input is indicative of at least one of a user sentiment, a user emotion, a user attentiveness, a user gesture, or a user preference (Fournier, Col. 3, lines 39-52; Col. 5, lines 16-25: the banker and customer may scroll a document on the display screen by moving the document up or down with their fingers; the banker or the customer needs to enter alphanumeric data on the document using virtual keyboard; the signature block permits the banker or the customer to sign the document via a writing device such as a stylus; the document is scrolled using the fingers a hand, in a similar manner to the way a document or text is scrolled on a smart telephone or a tablet computer) (Balram, FIGS. 1A-C; ¶ [0032]: the human interface module 102 also includes the ability to capture images, sound and various other information using different sensors, e.g., the human interface module 102 processes images and recognizes gestures as one method for manipulating data presented by the human interface module 102; ¶ [0062]: the computing and communications module 104 may include a gesture interface to input controls, commands and data; ¶ [0083]: the teller can input requests via gestures, eye movement, voice commands, or other input mechanisms provided by the human interface module 102) (Balram, ¶ [0081]: determine a service preference of the customer; determine a service capability of a plurality of tellers; ¶¶ [0089] and [0091]: retrieve preference of the customer, e.g., language preference, popularity of tellers to the customer, by an analysis of the customer and information to recommend services/products; ¶ [0040]: the recommended teller may be based on a variety of factors including which tellers are busy or have the longest wait times, teller skills for specialized services needed by the customer, personality matches between the teller and the customer, ethnographical/language specific matching between teller and customer, historical interactions (positive or negative) between the customer and the teller, expertise of the teller or bank employee, etc.).

Independent Claim 9
Fournier discloses a smart table system (Fournier, Col. 3, lines 25-26: the dual-use display screen may be oriented horizontally on a table; FIG. 1; Col.4, lines 28-36: the client computer 104 includes the dual-use display screen 106 that is a flat screen horizontally mounted on a table in the banker's office or meeting room of the bank or the financial institution; Col. 7, lines 24-25: the customer may have a display screen on a kitchen counter) comprising: 
a plurality of devices comprising a camera, a microphone, and  (Fournier, FIGS. 1 and 8; Col. 10, lines 24-27: the client computer 104 includes an input/output controller 806 for receiving and processing including a touch user interface display screen, or another type of input device; for example, Col. 6; lines 49-54: voice recognition capability, biometric capability such as finger print, facial recognition, retinal scan capability); 
a plurality of smart headsets (Fournier, 102 in FIG. 1; Col. 4, lines 3-8: the AR device 102 is an electronic device with augmented reality capabilities, which is typically implemented via a headset) comprising a transparent display (Fournier, 506 in FIG. 5; Col. 6, lines 36-39 and 60-63: the AR headset includes an optical display which is usually a see-through display for augmented reality system, see also Page 2, Reference Cited for Olwal; Col. 4, lines 22-27: the user may view AR images in the glass portion of the headset, similar to eyeglasses; Col. 9, lines 8-9: the customer views the document on the customer side of the display screen using the AR device; i.e., the optical display of the AR device is the glass portion of eyeglasses, which is transparent so that the document displayed on the customer side of the display screen can be viewed) and coupled to a plurality of smart headset sensor devices, the smart headset sensor devices configured to collect second device data, wherein the second device data is smart headset sensor device data (Fournier, 502/504 in FIG. 5; Col. 6, lines 36-39 and 49-54: the AR headset includes a wearable computer 502 and a camera 504, wherein the wearable computer 502 also includes voice recognition capability, biometric capability such as finger print, voice print, facial recognition, and retinal scan capability), and each of the smart headsets are configured to be worn by an individual (Fournier, Col. 4, lines 22-24: one type of AR headset is a smart glass type of headset, similar to eyeglasses, which may be worn by a user); 
an interactive surface of a smart table comprising a touchscreen (Fournier, Col. 3, line 39: the display screen is typically a touch screen); and 
a processing circuit (Fournier, 802 in FIG. 8: CPU) configured to: initiate a user session based on authenticating a  smart headset and pairing the  smart headset with the smart table (Fournier; FIG. 2; Col. 7, lines 24-36: the customer may have a display screen on a kitchen counter (i.e., a smart table), wherein the display screen on the kitchen counter may connect/pair wirelessly with an AR device (i.e., smart headset) that the customer may be wearing, and the customer may be able to establish/initiate the banking services/sessions with an AR device; when the session is established , a version of a dual-use screen may be created; if the banker is in a room with the dual-use display screen 106 , the banker may continue to use section 206 of the dual-use display screen 106; the customer uses the display screen at home, on the kitchen counter or at some other location) (Fournier, Col. 6, lines 49-55: the wearable computer also includes biometric capability such as facial recognition, retinal scan capability, finger print and voice print capability, and the biometric capability permits biometric authentication of the user);
generate, in response to initiating the user session, graphical user interfaces for each of the  display sections; provide the graphical user interfaces to a respective  display section (Fournier, FIG. 2; Col. 4, lines 49-63: when a customer first enters the banker's office, the banker's side 206 of the dual-use display screen 106 is blank and the customer's side 208 of the dual-use display 106 displays advertisement 210; FIG. 3; Col. 4, line 64 – Col. 5, line 15: when the banker 202 presents a document to the customer 204, the portion 302 of the document that the banker 202 views and the portion of 304 of the document that the customer 204 views are identical, wherein the text of the portion 302 is oriented 180 degrees from the text of the portion 304; FIG. 4; Col. 5, line 56 – Col. 6, line 15: during a session between the banker 202 and the customer 204, the sample text A shown as a portion 402 of a document/form displayed in section 206 of the dual-use display screen 106, which is actually rotated 180 degrees and oriented towards the banker 202, and the sample text B shown as a portion 404 of the document/form displayed in section 208 of the dual-use display screen 106 for the customer 204 to fill out);
monitor,  (Fournier, 502/504 in FIG. 5; Col. 6, lines 36-39 and 52-55: the AR headset includes a wearable computer 502 which also includes biometric capability such as finger print, voice print, facial recognition, and retinal scan capability to permit biometric authentication of the user);
update a first graphical user interface of the graphical user interfaces for a first  display section of the  display sections based on the first device data or the second device data, and wherein the updated first graphical user interface comprises a first alert or request displayed on the  display section (Fournier, FIGS. 3-4; 602 and 608 in FIG. 6; Col. 5, lines 26-55; Col. 8, lines 4-12 and 21-32: when a document is opened in section 206 the document is automatically opened in section 208 and the portions 302 and 304 of the document being displayed in section 206 and section 208 are identical, or the document is only opened in section 206; as the banker 202 scrolls the document on the banker side of the display screen, the document is scrolled in section 206 until portion 302 displays a signature block for the customer 204, and  the document on the customer side of the display in section 208 is not scrolled; when the banker 202 pushes the document towards section 208, the document may still remain displayed or no longer displayed in section 206; i.e., the portion 302 displayed in section 206 is updated in response to receiving scrolling or push input and is unique to section 206 viewed by the banker 202); and 
update a second graphical user interface of the graphical user interfaces for a second  display section of the  display sections based on the first device data or the second device data, and wherein the updated second graphical user interface comprises a second alert or request displayed on the transparent display of the second  display section (Fournier, FIGS. 3-4; 604 and 608 in FIG. 6; Col. 5, lines 26-55; Col. 8, lines 13-32: when a document is opened in section 206 the document is automatically opened in section 208 and the portions 302 and 304 of the document being displayed in section 206 and section 208 are identical, or the document is only opened in section 206; when the banker 202 pushes/slides the document towards section 208, the portion of the document that is displayed on the banker side of the display screen in section 206 is now displayed on the customer side of the display screen in section 208; as the customer 204 scrolls the document on the customer side of the display screen in section 208, the document in section 208 moving the signature block up or down, without having any effect on the display of the document in section 206; i.e., the portion 304 displayed in section 208 is updated in response to receiving scrolling or push input and is unique to section 208 viewed by the customer 204; Col. 9, lines 8-30: the customer views the document on the customer side of display screen; a virtual keyboard is displayed on the customer side of the display screen for the customer to enter information requested on the mortgage form; a signature box is displayed on the customer side of the display screen for the customer to enter or write a signature into the signature box with his/her fingers or a stylus; when the customer writes or enters the signature, the signature is displayed on the signature box of the dual-use display screen 106); 
wherein the first graphical user interface is unique to the first  display section and is  view by a first individual, and wherein the second graphical user interface is unique to the second  display section and is  view by a second individual different than the first individual (Fournier, Col. 3, lines 39-52: the banker and customer may scroll a document on the display screen by moving the document up or down with their fingers; the banker or the customer needs to enter alphanumeric data on the document using virtual keyboard; the signature block permits the banker or the customer to sign the document via a writing device such as a stylus; FIG. 3; 604 and 606 in FIG. 6; Col. 5, lines 16-25; Col. 8; lines 4-17: the portions 302, 304 of the document are displayed independently of each other; the banker 202 may scroll the document in section 206 while the portion 304 304 of the document remains displayed to the customer 204; similarly, the customer may scroll the document in section 208 while the portion 304 of the document or some other portion of the document remains displayed to the banker 202), and
wherein the updating the first graphical user interface and the second graphical user interface occurs simultaneously during the session (Fournier, Col. 5, lines 26-55: when a document is opened in section 206 (i.e., banker side of the display screen), the document is only opened in section 206; the banker 202 may slide or pass the document to section 208 (i.e., customer side of the display screen) using the fingers of the banker 202 on the display screen 106 by pushing the document image towards section 208 until the document is displayed in section 208; when the banker 202 pushes the document towards section 208, the document may no longer displayed in section 206; i.e., both banker side of the display screen and customer side of the display screen are updated simultaneously) ), and 
wherein the first graphical user interface and the second graphical user interface share a graphical interface object (Fournier, 302 and 304 in FIG. 3; Col. 4, line 64 – Col. 5, line 9: the portion 302 of the document that the banker 202 views and the portion 304 of the document that the customer 204 views are identical), and wherein the updating of the first graphical user interface and the second graphical user interface comprises updating the first alert or request on the first graphical user interface and updating the second alert or request on the second graphical user interface (Fournier, FIGS. 3-4; 602, 604, 606, and 608 in FIG. 6; Col. 5, lines 26-55; Col. 8, lines 4-32: when a document is opened in section 206 the document is automatically opened in section 208 and the portions 302 and 304 of the document being displayed in section 206 and section 208 are identical, or the document is only opened in section 206; as the banker 202 scrolls the document on the banker side of the display screen, the document is scrolled in section 206 until portion 302 displays a signature block for the customer 204, and  the document on the customer side of the display in section 208 is not scrolled; when the banker 202 pushes/slides the document towards section 208 to request signature from the customer 204, the document may still remain displayed or no longer displayed in section 206, and at the same time, the portion of the document that is displayed on the banker side of the display screen in section 206 is now displayed on the customer side of the display screen in section 208; as the customer 204 scrolls the document on the customer side of the display screen in section 208, the document in section 208 moving the signature block up or down, without having any effect on the display of the document in section 206; Col. 9, lines 8-30: the customer views the document on the customer side of display screen; a virtual keyboard is displayed on the customer side of the display screen for the customer to enter information requested on the mortgage form; a signature box is displayed on the customer side of the display screen for the customer to enter or write a signature into the signature box with his/her fingers or a stylus; when the customer writes or enters the signature, the signature is displayed on the signature box of the dual-use display screen 106; i.e., a signature/form request with a virtual keyboard is displayed/updated in customer view section 208 (where the virtual keyboard is not in banker view section 206) in response to push/slide input of the banker; and signature/form entries are displayed simultaneously in both customer view section 208 and bank view section 206 when the customer writes or enters the signature/form entries, which indicating signature/form entries (for non-personal data entries) are shared in both customer view section 208 and bank view section 206).
Fournier further discloses when the customer enters personal information using the virtual key-board on the dual-use display screen, the information entered may be displayed on a display screen of the AR device but not on a display screen of the virtual keyboard on the dual-use display screen; i.e., different information/GUI may be generated and displayed to different customers who worn different headsets as well as on the dual-use display screen (Fournier, 704-710 in FIG. 7; Col. 3, lines 53-64; Col. 6, line 64 – Col. 7, line 17; Col. 9, lines 8-25).
Fournier fails to explicitly disclose wherein (1) a stress sensor; (2) initiate a user session based on authenticating a mobile device and pairing the mobile device with the smart table; (3) generate graphical user interfaces for each of the smart headsets; provide the graphical user interfaces to a respective smart headset; update a first graphical user interface of the graphical user interfaces for a first smart headset of the smart headsets, and wherein the updated first graphical user interface comprises a first alert or request displayed on the transparent display of the first smart headset; and update a second graphical user interface of the graphical user interfaces for a second smart headset of the smart headsets, and wherein the updated second graphical user interface comprises a second alert or request displayed on the transparent display of the second smart headset; wherein the first graphical user interface is unique to the first smart headset and is worn by a first individual, and wherein the second graphical user interface is unique to the second smart headset and is worn by a second individual different than the first individual; and (4) monitor, during the user session, biometric data of at least one individual.
Balram teaches a system and a method relating to presenting information for interaction among users (Balram, ABSTACT), wherein a stress sensor (Balram, FIG. 1A-C; ¶¶ [0053] and [0037]: the human interface module 102 includes one or more sensors, such as brainwave sensor, pulse rate sensor, breathing rate sensor, perspiration sensors; the other system 112 may include body health monitoring sensor); and
generate graphical user interfaces for each of the smart headsets; provide the graphical user interfaces to a respective smart headsets (Balram, FIG. 2; ¶ [0042]: the wearable human interface module 102 may take the form of eyeglasses and headsets) (Balram, FIGS. 1A-C and 10, ¶¶ [0085]-[0090]: the teller wears a first human interface module 102a before interaction with the customer wearing a second human interface module 102b; the second human interface module 102b captures and processes captured information or customer information; after the customer has been identified and authenticated, continue with two different processes in parallel: (1) any variety of information that may be of interest to the customer is sent to the second human interface module 102b, and the customer may use the second human interface module 102b to perform various computing functions and any number of conventional banking transactions available through an automated teller machine, wherein the information is present privately to each user so it is not viewable other customers; (2) customer information including the customer ID and the requested/task are sent to the back end server 108 for performing teller-customer matching, and an available teller is assigned 1016 to service the customer; the customer data is then retrieved and sent to the first human interface module 102a of the teller and presented for use by the teller);
update a first graphical user interface of the graphical user interfaces for a first smart headset of the smart headsets, and wherein the updated first graphical user interface comprises a first alert or request displayed on the transparent display of the first smart headset; and update a second graphical user interface of the graphical user interfaces for a second smart headset of the smart headsets, and wherein the updated second graphical user interface comprises a second alert or request displayed on the transparent display of the second smart headset; wherein the first graphical user interface is unique to the first smart headset and is worn by a first individual, and wherein the second graphical user interface is unique to the second smart headset and is worn by a second individual different than the first individual (Balram, FIGS. 1A-C, 11 and 13A-B; ¶¶ [0092]-[0093] and [0101]-[0102]: both the teller and the customer can use their respective human interface module 102a, 102b to input commands 1114 or information, or select information for display; the information provided to the respective human interface modules 102a, 102b may be the same or different based upon the user; each user can interact 1118 with their respective human interface module 102a, 102b to manipulate the charts, see changes, input changes, etc.; the human interface module 102a, 102b could also display "shared screens", where one part is the common display that both parties see, and another one is a "private" part; as illustrated  in FIG. 13B, the second data set 1304 is only projected on the first substrate 202 and therefore is only visible by the teller 1300, and not the customer 1310 or the other customers 1202, 1204 and 1210; any type of information (e.g., notification)  may be presented on the teller and/or the customer) (Balram, ¶ [0045]: the human interface module 102 is in general a wearable device that permits a scene adapted overlay of virtual information on the real world objects, wherein this overlay may be achieved with the image delivery and display mechanism 302 projecting information onto a transparent substrate so that the projected information can be viewed on the substrate while the real world may be seen through the transparent substrate) (Balram, FIGS. 1A-B and15; Claims 3-4; ¶ [0107]: determine whether the new process is being performed within a first threshold of tolerance of an acceptable level; if not, a first notification is generated by the system 100 and sent 1508 to the first human interface module 102a; determine whether the new process is being performed outside of a second threshold of tolerance of an acceptable level; if the new process is being performed outside the second threshold of tolerance, a second notification can be sent to the second human interface module 102b of the supervisor and presented to the supervisor so that the supervisor can intervene and correct the execution of the new process by the teller) (Balram, FIGS. 1A-B; Claims 14-15; ¶¶ [0032] and [0042]: the notification is sent to the first human interface module and the second interface module when an item is detected as not authentic; i.e., simultaneously display notification to both interface modules; e.g., wearable computing device in the form of eyeglasses).
Fournier and Balram are analogous art because they are from the same field of endeavor, a system and a method relating to presenting information for interaction among users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Balram to Fournier.  Motivation for doing so would provide privacy .
Fournier in view of Balram further discloses that the human interface module 102a is coupled for communication with a corresponding computing and communication module 104a by signal line 120a; the human interface module 102 and the computing and communication module 104 are preferably portable and used together by a single user (Balram, FIG. 1A; ¶ [0031]).
Fournier in view of Balram fails to explicitly disclose wherein (1) initiate a user session based on authenticating a mobile device and pairing the mobile device with the smart table; and (2) monitor, during the user session, biometric data of at least one individual.
Patil teaches a system and a method for using multi-user tabletops, wherein initiate a user session based on authenticating a mobile device and pairing the mobile device with the smart table (Patil, ¶¶ [0026] and [0029]: receives a session request from a first user of the plurality of users interacting with the multi-user session, wherein the user request comprises a gesture or action recognized by the system as a request for starting a private user specific session; the gesture may act as both a request to start the session and may further act as login information for identification and/or authentication of the user; ¶¶ [0039], [0054], and [0068]: when a user enters inputs via a touch pad, touch screen, mouse and/or keyboard having source recognition capability, e.g., fingerprint recognition; the device may communicate with the smart table and automatically pair with the correct section of the screen belonging to the identified input source/user; similarly through source recognition, inputs received from a user monitored through a wireless video camera can be paired with the appropriate user session via face recognition; e.g., a touch pad, touch screen, mouse and/or keyboard can talk to the smart table and automatically pair with the correct user and/or user specific session; ¶¶ [0019], [0065], and [0072]-[0073]: one or more peripheral devices coupled to the smart table through wired or wireless means, wherein these peripherals may comprise for example a fingerprint mouse or touchpad, a video conferencing camera, etc., that are capable to pair with the correct user specific session within the large screen).
Fournie and Patil are analogous art because they are from the same field of endeavor, a system and a method for using multi-user tabletops.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Patil to Fournie.  Motivation for doing so would facilitate communication and collaboration (Patil, ¶ [0016]).
Fournier in view of Balram and Patil fails to explicitly disclose monitor, during the user session, biometric data of at least one individual.
GUJRAL teaches a system and a method relating to communication session between two parties (GUJRAL, ABSTRACT), wherein monitor, during the user session, biometric data of at least one individual (GUJRAL, FIGS. 1-3 and 4A-C; ¶¶ [0055]-[0063]: ability of a user's device to send a notification 218 to other users participating in a communication session 104 by analyzing a user's image to determine an emotion and identify an indication of a change in emotion from facial expressions using pattern recognition or other suitable technology; a first user may utilize a client computing device 106(1) to communicate with a second user of another client computing device 106(2); image data 199 from a client computing device 106(1-N) captured in 301(a) shows the user in a communication session 104 displaying a facial expression which is happy in nature; during the course of the communication session 104, there was a change in the user's physical condition such that the user's facial expression changed to a sad expression as depicted in 301(b), the emotion detection module 198 can detect the emotion in image data 199 from the user, and in response match it to an emotion in the biometric data table 217 and then send a notification 218 to the other users; i.e., monitoring biometric data of any users during the communication session, update first/second user interface with alert whenever detecting dramatically changes in emotion and/or biometric data (e.g., pulse rate, body temperature, etc.) of any users participated in the communication session).
Fournier in view of Balram and Patil, and GUJRAL are analogous art because they are from the same field of endeavor, a system and a method relating to communication session between two parties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of GUJRAL to Fournier in view of Balram and Patil.  Motivation for doing so would allow a remote user to render assistance to a user in distress, even when the user is unable to communicate .

Claim 10
Fournier in view of Balram and Patil and GUJRAL discloses all the elements as stated in Claim 9 and further discloses wherein each of the first graphical user interface and the second graphical user interface is configured to display content that is unique to each of the smart headsets and is based on at least one of a user preference, the first device data, or the second device data (Balram, FIGS. 1A-C and 3; ¶¶ [0080]-[0082], [0085]-[0086] and [0089]; the eye tracking camera 310 of the second human interface module 102b captures an image of the customer's face for facial recognition or an image of the customer's iris for iris recognition for verifying the identity and authenticating the customer; the camera 308 of the second human interface module 102b may capture an image of the item in the customers hand (e.g., cash, check, debit card, etc.) for use in determining the purpose of the customer's visit and identifying what the customer likely needs; an analysis of the customer and information is performed, wherein the analysis can identify the customer, important information about the customer, preferences about the customer, the request/task the customer is there to perform, opportunities for selling additional services or products to the customer or any other information that will allow the teller to provide an enhanced experience; the service recommendation engine can generate a recommendation for product or service based upon the detected state of the customer; the variety of information that may be of interest to the customer is then sent to the second human interface module 102b and displayed for the customer, and the customer data is then sent to the first human interface module 102a of the teller and presented for use by the teller).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Balram to Fournier.  Motivation for doing so would provide privacy .

Claim 11
Fournier in view of Balram and Patil and GUJRAL discloses all the elements as stated in Claim 9 and further discloses wherein the processing circuit is configured to continuously update each of the first graphical user interface and the second graphical user interface in real-time, the first graphical user interface and the second graphical user interface comprising a combination of a set of views comprising content based on the first device data and the second device data, wherein each of the set of views comprises a subset of views (Balram, FIGS. 1A-C; ¶ [0032]; the human interface module 102 includes the ability to capture images, sound and various other information using different sensors, e.g., processes images and recognizes gestures as one method for manipulating data; the human interface module 102 may capture real world scenes and deliver them to the computing and communication module 104 in real time which processes the images to generate 3D depth map of the scene and/or perform object recognition; ¶ [0036]: the position system 110 may be a series of sensors, a grid or array of sensors, or beacons for detecting the location and orientation of the human interface module 102 and/or the computing and communication module 104; FIGS. 12A-B; ¶¶ [0096]-[0097]: according to position information detected by the position system 110, a call out 1208 above the head of the identified customer 1206 are projected onto the substrate 202 to indicate which customer the teller wearing the human interface module 102 should approach and with which begin to interact; or the directional indicator 1212 is provided to travel to meet the customer 1210 with which the teller wearing the human interface module 102 needs to service; ¶ [0078]: provide pertinent options and guidance to the teller in real-time while they are interfacing with the customer; ¶ [0092]: each user can interact 1118 with their respective human interface module 102a, 102b to manipulate the charts, see changes, input changes, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Balram to Fournier.  Motivation for doing so would provide .

Claim 12
Fournier in view of Balram and Patil and GUJRAL discloses all the elements as stated in Claim 9 and further discloses, wherein the mobile device is associated with a customer, wherein the customer is the first individual (Fournier, FIG. 1; Col. 3, lines 53-64; Col. 4, lines 3-10 and 22-27; : the AR device 102 may permit the customer to enter personal information with more privacy than if an AR device 102 was not used, wherein one type of AR device 102 is a smart glass type of headset worn by a user) (Balram, FIG. 1A; ¶ [0031]: the human interface module 102a is coupled for communication with a corresponding computing and communication module 104a by signal line 120a; the human interface module 102 and the computing and communication module 104 are preferably portable and used together by a single user), the mobile device configured to communicate over a network with a network circuit of the smart table system (Fournier, FIG. 1; Col.4, lines 11-21 and 28-46; the wearable computer may include a wireless telecommunication capability, permitting a wireless connection from the wearable computer to a server computer; the client computer 104 includes the dual-use display screen 106 that is a flat screen horizontally mounted on a table in the banker's office or meeting room of the bank or the financial institution, where a wired or wireless connection is made between the client computer 104 and the server computer 108; 804/820 in FIG. 8; Col. 10, lines 15-24: the client computer may connect to the network 820 through a network interface unit 804) (Balram, FIGS. 1A-C; ¶ [0031]: signal line 120a may be a wired or wireless communication mechanism between a respective human interface module 102a and a computing and communication module 104a), and configured to provide authentication information of the customer to the network circuit, wherein the authentication information is at least one of a customer password, biometric data, or geometric information (Fournier, 502/504 in FIG. 5; Col. 6, lines 36-39 and 52-55: the AR headset includes a wearable computer 502 which also includes biometric capability such as finger print, voice print, facial recognition, and retinal scan capability to permit biometric authentication of the user) (Balram, ¶¶ [0048], [0051], and [0078] : recognize customers and authenticate customers by performing facial recognition, face/skin tone recognition, voice recognition, iris identification).

Independent Claim 13
Fournier discloses a smart table system (Fournier, Col. 3, lines 25-26: the dual-use display screen may be oriented horizontally on a table; FIG. 1; Col.4, lines 28-36: the client computer 104 includes the dual-use display screen 106 that is a flat screen horizontally mounted on a table in the banker's office or meeting room of the bank or the financial institution; Col. 7, lines 24-25: the customer may have a display screen on a kitchen counter) comprising:
a processing circuit (Fournier, 802 in FIG. 8: CPU) configured to: initiate a user session with a smart table based on authenticating a  smart headset and pairing the  smart headset with the smart table (Fournier; FIG. 2; Col. 7, lines 24-36: the customer may have a display screen on a kitchen counter (i.e., a smart table), wherein the display screen on the kitchen counter may connect/pair wirelessly with an AR device (i.e., smart headset) that the customer may be wearing, and the customer may be able to establish/initiate the banking services/sessions with an AR device; when the session is established , a version of a dual-use screen may be created; if the banker is in a room with the dual-use display screen 106 , the banker may continue to use section 206 of the dual-use display screen 106; the customer uses the display screen at home, on the kitchen counter or at some other location) (Fournier, Col. 6, lines 49-55: the wearable computer also includes biometric capability such as facial recognition, retinal scan capability, finger print and voice print capability, and the biometric capability permits biometric authentication of the user),
wherein the smart table comprises an interactive surface comprising a touchscreen (Fournier, Col. 3, line 39: the display screen is typically a touch screen) and a plurality of interactive surface sensors (Fournier, FIGS. 1 and 8; Col. 10, lines 24-27: the client computer 104 includes an input/output controller 806 for receiving and processing including a touch user interface display screen, or another type of input device; for example, Col. 3, lines 41-43: each side of the display screen may include a virtual keyboard and a virtual signature block; Col. 6; lines 49-54: voice recognition capability, biometric capability such as finger print, voice print, facial recognition, retinal scan capability);
generate graphical user interfaces for a plurality of smart headsets (Fournier, 102 in FIG. 1; Col. 4, lines 3-10: the AR device 102 is an electronic device with augmented reality capabilities, which is typically implemented via a headset; one or more augmented views may be presented to the person through headset) (Fournier, Col. 6, line 64 – Col. 7, line 15: when the customer 204 enters the personal information into virtual keyboard display in section 208, the personal information that the customer enters is displayed on the optical display 506 of the AR device 102 and is not displayed on the virtual keyboard in section 208), each of the smart headsets comprising: a transparent display (Fournier, 506 in FIG. 5; Col. 6, lines 36-39 and 60-63: the AR headset includes an optical display which is usually a see-through display for augmented reality system, see also Page 2, Reference Cited for Olwal; Col. 4, lines 22-27: the user may view AR images in the glass portion of the headset, similar to eyeglasses; Col. 9, lines 8-9: the customer views the document on the customer side of the display screen using the AR device; i.e., the optical display of the AR device is the glass portion of eyeglasses, which is transparent so that the document displayed on the customer side of the display screen can be viewed) and a plurality of smart headset sensors (Fournier, 502/504 in FIG. 5; Col. 6, lines 36-39 and 49-54: the AR headset includes a wearable computer 502 and a camera 504, wherein the wearable computer 502 also includes voice recognition capability, biometric capability such as finger print, voice print, facial recognition, and retinal scan capability), each of the smart headsets configured to be worn by an individual (Fournier, Col. 4, lines 22-24: one type of AR headset is a smart glass type of headset, similar to eyeglasses, which may be worn by a user); 
generate, in response to initiating the user session, graphical user interfaces for a plurality of the  display sections; provide the graphical user interfaces to each of the  display sections (Fournier; FIG. 2; Col. 7, lines 29-48: when the session is established/initiated , a version of a dual-use screen may be created; if the banker is in a room with the dual-use display screen 106, the banker may continue to use section 206 of the dual-use display screen 106; the customer uses the display screen at home, on the kitchen counter or at some other location; e.g., a document for a loan or a mortgage, may be displayed simultaneously on section 206 of the dual-use display screen 106 and on the customer display screen at home) (Fournier, FIG. 2; Col. 4, lines 49-63: when a customer first enters the banker's office, the banker's side 206 of the dual-use display screen 106 is blank and the customer's side 208 of the dual-use display 106 displays advertisement 210; FIG. 3; Col. 4, line 64 – Col. 5, line 15: when the banker 202 presents a document to the customer 204, the portion 302 of the document that the banker 202 views and the portion of 304 of the document that the customer 204 views are identical, wherein the text of the portion 302 is oriented 180 degrees from the text of the portion 304; FIG. 4; Col. 5, line 56 – Col. 6, line 15: during a session between the banker 202 and the customer 204, the sample text A shown as a portion 402 of a document/form displayed in section 206 of the dual-use display screen 106, which is actually rotated 180 degrees and oriented towards the banker 202, and the sample text B shown as a portion 404 of the document/form displayed in section 208 of the dual-use display screen 106 for the customer 204 to fill out); 
receive sensor data associated with at least one of biological data, behavioral data, or a user input from at least one of the plurality of interactive surface sensors or the plurality of smart headset sensors (Fournier, Col. 3, lines 39-52: the banker and customer may scroll a document on the display screen by moving the document up or down with their fingers; the banker or the customer needs to enter alphanumeric data on the document using virtual keyboard; the signature block permits the banker or the customer to sign the document via a writing device such as a stylus; FIG. 3; 604 and 606 in FIG. 6; Col. 5, lines 16-25; Col. 8; lines 4-17: the portions 302, 304 of the document are displayed independently of each other; the banker 202 may scroll the document in section 206 while the portion 304 304 of the document remains displayed to the customer 204; similarly, the customer may scroll the document in section 208 while the portion 304 of the document or some other portion of the document remains displayed to the banker 202) (Fournier, 608 in FIG. 6; Col. 8, lines 18-20: the banker slides the document from the one at a banker side of the display screen to the customer side of the display screen);
monitor,  (Fournier, 502/504 in FIG. 5; Col. 6, lines 36-39 and 52-55: the AR headset includes a wearable computer 502 which also includes biometric capability such as finger print, voice print, facial recognition, and retinal scan capability to permit biometric authentication of the user)
in response to receiving the sensor data and monitoring the biometric data of at least one individual  display section of the  display sections based on the sensor data, wherein the first graphical user interface is unique to the first  display section and is  view by a first individual, and wherein the updated first graphical user interface comprises a first alert or request displayed on the  display section (Fournier, FIGS. 3-4; 602 and 608 in FIG. 6; Col. 5, lines 26-55; Col. 8, lines 4-12 and 21-32: when a document is opened in section 206 the document is automatically opened in section 208 and the portions 302 and 304 of the document being displayed in section 206 and section 208 are identical, or the document is only opened in section 206; as the banker 202 scrolls the document on the banker side of the display screen, the document is scrolled in section 206 until portion 302 displays a signature block for the customer 204, and  the document on the customer side of the display in section 208 is not scrolled; when the banker 202 pushes the document towards section 208 to request signature from the customer 204, the document may still remain displayed or no longer displayed in section 206; i.e., the portion 302 displayed in section 206 is updated in response to receiving scrolling or push input and is unique to section 206 viewed by the banker 202; it is also well-known in the art that the bank document retrieved for signature is based on biometric authentication data of the user); and 
in response to receiving the sensor data and monitoring the biometric data of at least one individual  display section of the  display sections based on the sensor data, and wherein the second graphical user interface is unique to the second  display section and is  view by a second individual different than the first individual, and wherein the updated second graphical user interface comprises a second alert or request displayed on the  display section (Fournier, FIGS. 3-4; 604 and 608 in FIG. 6; Col. 5, lines 26-55; Col. 8, lines 13-32: when a document is opened in section 206 the document is automatically opened in section 208 and the portions 302 and 304 of the document being displayed in section 206 and section 208 are identical, or the document is only opened in section 206; when the banker 202 pushes/slides the document towards section 208, the portion of the document that is displayed on the banker side of the display screen in section 206 is now displayed on the customer side of the display screen in section 208; as the customer 204 scrolls the document on the customer side of the display screen in section 208, the document in section 208 moving the signature block up or down, without having any effect on the display of the document in section 206; i.e., the portion 304 displayed in section 208 is updated in response to receiving scrolling or push input and is unique to section 208 viewed by the customer 204; Col. 9, lines 8-30: the customer views the document on the customer side of display screen; a virtual keyboard is displayed on the customer side of the display screen for the customer to enter information requested on the mortgage form; a signature box is displayed on the customer side of the display screen for the customer to enter or write a signature into the signature box with his/her fingers or a stylus; when the customer writes or enters the signature, the signature is displayed on the signature box of the dual-use display screen 106; it is also well-known in the art that the bank document retrieved for signature is based on biometric authentication data of the user); 
wherein the updating the first graphical user interface and the second graphical user interface occurs simultaneously during the session (Fournier, Col. 5, lines 26-55: when a document is opened in section 206 (i.e., banker side of the display screen), the document is only opened in section 206; the banker 202 may slide or pass the document to section 208 (i.e., customer side of the display screen) using the fingers of the banker 202 on the display screen 106 by pushing the document image towards section 208 until the document is displayed in section 208; when the banker 202 pushes the document towards section 208, the document may no longer displayed in section 206; i.e., both banker side of the display screen and customer side of the display screen are updated simultaneously), and 
wherein the first graphical user interface and the second graphical user interface share a graphical interface object (Fournier, 302 and 304 in FIG. 3; Col. 4, line 64 – Col. 5, line 9: the portion 302 of the document that the banker 202 views and the portion 304 of the document that the customer 204 views are identical), and wherein the updating of the first graphical user interface and the second graphical user interface comprises updating the first alert or request on the first graphical user interface and updating the second alert or request on the second graphical user interface (Fournier, FIGS. 3-4; 602, 604, 606, and 608 in FIG. 6; Col. 5, lines 26-55; Col. 8, lines 4-32: when a document is opened in section 206 the document is automatically opened in section 208 and the portions 302 and 304 of the document being displayed in section 206 and section 208 are identical, or the document is only opened in section 206; as the banker 202 scrolls the document on the banker side of the display screen, the document is scrolled in section 206 until portion 302 displays a signature block for the customer 204, and  the document on the customer side of the display in section 208 is not scrolled; when the banker 202 pushes/slides the document towards section 208 to request signature from the customer 204, the document may still remain displayed or no longer displayed in section 206, and at the same time, the portion of the document that is displayed on the banker side of the display screen in section 206 is now displayed on the customer side of the display screen in section 208; as the customer 204 scrolls the document on the customer side of the display screen in section 208, the document in section 208 moving the signature block up or down, without having any effect on the display of the document in section 206; Col. 9, lines 8-30: the customer views the document on the customer side of display screen; a virtual keyboard is displayed on the customer side of the display screen for the customer to enter information requested on the mortgage form; a signature box is displayed on the customer side of the display screen for the customer to enter or write a signature into the signature box with his/her fingers or a stylus; when the customer writes or enters the signature, the signature is displayed on the signature box of the dual-use display screen 106; i.e., a signature/form request with a virtual keyboard is displayed/updated in customer view section 208 (where the virtual keyboard is not in banker view section 206) in response to push/slide input of the banker; and signature/form entries are displayed simultaneously in both customer view section 208 and bank view section 206 when the customer writes or enters the signature/form entries, which indicating signature/form entries (for non-personal data entries) are shared in both customer view section 208 and bank view section 206).
Fournier further discloses when the customer enters personal information using the virtual key-board on the dual-use display screen, the information entered may be displayed on a display screen of the AR device but not on a display screen of the virtual keyboard on the dual-use display screen; i.e., different information/GUI may be generated and displayed to different customers who worn different headsets as well as on the dual-use display screen (Fournier, 704-710 in FIG. 7; Col. 3, lines 53-64; Col. 6, line 64 – Col. 7, line 17; Col. 9, lines 8-25)
Fournier fails to explicitly disclose wherein (1) initiate a user session based on authenticating a mobile device and pairing the mobile device with the smart table; (2) generate graphical user interfaces for each of the smart headsets; provide the graphical user interfaces to each of the smart headsets; update a first graphical user interface for a first smart headset of the smart headsets, wherein the first graphical user interface is unique to the first smart headset and is worn by a first individual, and wherein the updated first graphical user interface comprises a first alert or request displayed on the transparent display of the first smart headset; and update a second graphical user interface for a second smart headset of the smart headsets, and wherein the second graphical user interface is unique to the second smart headset and is worn by a second individual different than the first individual, and wherein the updated second graphical user interface comprises a second alert or request displayed on the transparent display of the second smart headset; and (3) monitor, during the user session, biometric data of at least one individual; update, in response to monitoring the biometric data of at least one individual during the user session, a first/second graphical user interface.
Balram teaches a system and a method relating to presenting information for interaction among users (Balram, ABSTACT), wherein generate graphical user interfaces for each of the smart headsets; provide the graphical user interfaces to each of the smart headsets (Balram, FIG. 2; ¶ [0042]: the wearable human interface module 102 may take the form of eyeglasses and headsets) (Balram, FIGS. 1A-C and 10, ¶¶ [0085]-[0090]: the teller wears a first human interface module 102a before interaction with the customer wearing a second human interface module 102b; the second human interface module 102b captures and processes captured information or customer information; after the customer has been identified and authenticated, continue with two different processes in parallel: (1) any variety of information that may be of interest to the customer is sent to the second human interface module 102b, and the customer may use the second human interface module 102b to perform various computing functions and any number of conventional banking transactions available through an automated teller machine, wherein the information is present privately to each user so it is not viewable other customers; (2) customer information including the customer ID and the requested/task are sent to the back end server 108 for performing teller-customer matching, and an available teller is assigned 1016 to service the customer; the customer data is then retrieved and sent to the first human interface module 102a of the teller and presented for use by the teller);
update a first graphical user interface for a first smart headset of the smart headsets, wherein the first graphical user interface is unique to the first smart headset and is worn by a first individual, and wherein the updated first graphical user interface comprises a first alert or request displayed on the transparent display of the first smart headset; and update a second graphical user interface for a second smart headset of the smart headsets, and wherein the second graphical user interface is unique to the second smart headset and is worn by a second individual different than the first individual, and wherein the updated second graphical user interface comprises a second alert or request displayed on the transparent display of the second smart headset; (Balram, FIGS. 1A-C, 11 and 13A-B; ¶¶ [0092]-[0093] and [0101]-[0102]: both the teller and the customer can use their respective human interface module 102a, 102b to input commands 1114 or information, or select information for display; the information provided to the respective human interface modules 102a, 102b may be the same or different based upon the user; each user can interact 1118 with their respective human interface module 102a, 102b to manipulate the charts, see changes, input changes, etc.; the human interface module 102a, 102b could also display "shared screens", where one part is the common display that both parties see, and another one is a "private" part; as illustrated  in FIG. 13B, the second data set 1304 is only projected on the first substrate 202 and therefore is only visible by the teller 1300, and not the customer 1310 or the other customers 1202, 1204 and 1210; any type of information (e.g., notification)  may be presented on the teller and/or the customer) (Balram, ¶ [0045]: the human interface module 102 is in general a wearable device that permits a scene adapted overlay of virtual information on the real world objects, wherein this overlay may be achieved with the image delivery and display mechanism 302 projecting information onto a transparent substrate so that the projected information can be viewed on the substrate while the real world may be seen through the transparent substrate) (Balram, FIGS. 1A-B and15; Claims 3-4; ¶ [0107]: determine whether the new process is being performed within a first threshold of tolerance of an acceptable level; if not, a first notification is generated by the system 100 and sent 1508 to the first human interface module 102a; determine whether the new process is being performed outside of a second threshold of tolerance of an acceptable level; if the new process is being performed outside the second threshold of tolerance, a second notification can be sent to the second human interface module 102b of the supervisor and presented to the supervisor so that the supervisor can intervene and correct the execution of the new process by the teller) (Balram, FIGS. 1A-B; Claims 14-15; ¶¶ [0032] and [0042]: the notification is sent to the first human interface module and the second interface module when an item is detected as not authentic; i.e., simultaneously display notification to both interface modules; e.g., wearable computing device in the form of eyeglasses).
Fournier and Balram are analogous art because they are from the same field of endeavor, a system and a method relating to presenting information for interaction among users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Balram to Fournier.  Motivation for doing so would provide privacy .
Fournier in view of Balram further discloses that the human interface module 102a is coupled for communication with a corresponding computing and communication module 104a by signal line 120a; the human interface module 102 and the computing and communication module 104 are preferably portable and used together by a single user (Balram, FIG. 1A; ¶ [0031]).
Fournier in view of Balram fails to explicitly disclose wherein (1) initiate a user session based on authenticating a mobile device and pairing the mobile device with the smart table; and (2) monitor, during the user session, biometric data of at least one individual; update, in response to monitoring the biometric data of at least one individual during the user session, a first/second graphical user interface.
Patil teaches a system and a method for using multi-user tabletops, wherein initiate a user session based on authenticating a mobile device and pairing the mobile device with the smart table (Patil, ¶¶ [0026] and [0029]: receives a session request from a first user of the plurality of users interacting with the multi-user session, wherein the user request comprises a gesture or action recognized by the system as a request for starting a private user specific session; the gesture may act as both a request to start the session and may further act as login information for identification and/or authentication of the user; ¶¶ [0039], [0054], and [0068]: when a user enters inputs via a touch pad, touch screen, mouse and/or keyboard having source recognition capability, e.g., fingerprint recognition; the device may communicate with the smart table and automatically pair with the correct section of the screen belonging to the identified input source/user; similarly through source recognition, inputs received from a user monitored through a wireless video camera can be paired with the appropriate user session via face recognition; e.g., a touch pad, touch screen, mouse and/or keyboard can talk to the smart table and automatically pair with the correct user and/or user specific session; ¶¶ [0019], [0065], and [0072]-[0073]: one or more peripheral devices coupled to the smart table through wired or wireless means, wherein these peripherals may comprise for example a fingerprint mouse or touchpad, a video conferencing camera, etc., that are capable to pair with the correct user specific session within the large screen).
Fournie and Patil are analogous art because they are from the same field of endeavor, a system and a method for using multi-user tabletops.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Patil to Fournie.  Motivation for doing so would facilitate communication and collaboration (Patil, ¶ [0016]).
Fournier in view of Balram and Patil fails to explicitly disclose monitor, during the user session, biometric data of at least one individual; update, in response to monitoring the biometric data of at least one individual during the user session, a first/second graphical user interface.
GUJRAL teaches a system and a method relating to communication session between two parties (GUJRAL, ABSTRACT), wherein monitor, during the user session, biometric data of at least one individual; update, in response to monitoring the biometric data of at least one individual during the user session, a first/second graphical user interface (GUJRAL, FIGS. 1-3 and 4A-C; ¶¶ [0055]-[0063]: ability of a user's device to send a notification 218 to other users participating in a communication session 104 by analyzing a user's image to determine an emotion and identify an indication of a change in emotion from facial expressions using pattern recognition or other suitable technology; a first user may utilize a client computing device 106(1) to communicate with a second user of another client computing device 106(2); image data 199 from a client computing device 106(1-N) captured in 301(a) shows the user in a communication session 104 displaying a facial expression which is happy in nature; during the course of the communication session 104, there was a change in the user's physical condition such that the user's facial expression changed to a sad expression as depicted in 301(b), the emotion detection module 198 can detect the emotion in image data 199 from the user, and in response match it to an emotion in the biometric data table 217 and then send a notification 218 to the other users; i.e., monitoring biometric data of any users during the communication session, update first/second user interface with alert whenever detecting dramatically changes in emotion and/or biometric data (e.g., pulse rate, body temperature, etc.) of any users participated in the communication session).
Fournier in view of Balram and Patil, and GUJRAL are analogous art because they are from the same field of endeavor, a system and a method relating to communication session between two parties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of GUJRAL to Fournier in view of Balram and Patil.  Motivation for doing so would allow a remote user to render assistance to a user in distress, even when the user is unable to communicate .

Response to Arguments
Applicant’s arguments filed on 09/09/2022 with respect to Claims 1, 9, and 13 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in some of arguments.  Some of arguments are not persuasive.
Applicant argues on Pages 13-14 of the Remarks that the cited references (alone or in any combination) fail to disclose, teach, or.
In response, examiner respectfully disagrees.  Fournier discloses in.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2010/0062811 A1 to PARK et al., published on 03/11/2010, ¶ [0147].